Case: 3:19-cv-00202-TMR-SLO Doc #: 16 Filed: 03/04/21 Page: 1 of 5 PAGEID #: 90




                     IN THE UNITED STATES DISTRICT FOR
                       THE SOUTHERN DISTRICT OF OHIO
                                 DAYTON DIVISION


   JOSHUA ROBERTS and
   DEBORAH CHONG, individually
   and on behalf of N.R., their Minor
   Child,


   Plaintiffs
                                                      NO. 3:19-CV-00202-TMR

   vs.


   UNITED STATES OF AMERICA,


   Defendant




     UNOPPOSED MOTION TO APPOINT A GUARDIAN AD
                                        LITEM

         Plaintiffs request the Court appoint Michael A. Renne as guardian ad li-
  tem for minor child N.R., for the limited purpose of reviewing a settlement

  agreement affecting the resolution of this case and ensuring no conflict of in-
  terest exists.



                                  BACKGROUND

         This is a medical malpractice case. Plaintiffs allege that minor child N.R.
  suffered severe and irreversible injury during labor and delivery at Basset
  Army Community Hospital on or around November 26, 2014. His parents,
  Joshua Roberts and Deborah Chong, filed this lawsuit individually and on be-
  half of N.R.

                                        Page 1 of 5
Case: 3:19-cv-00202-TMR-SLO Doc #: 16 Filed: 03/04/21 Page: 2 of 5 PAGEID #: 91




      On November 7, 2016, Plaintiffs notified the United States and formally
  presented their administrative claim as a prerequisite to filing suit. On July

  9, 2019, Plaintiffs filed their lawsuit against the United States.

      The Parties to this lawsuit reached a proposed settlement that requires
  the Court’s approval prior to review and decision by the Attorney General or
  his designee. Because N.R. is a minor child, Plaintiffs request that the Court
  appoint a guardian ad litem to protect the interests of N.R. for the limited
  purpose of reviewing the settlement agreement and ensuring no conflict of in-
  terest exists.



                                   ANALYSIS

      Under Fed. R. Civ. P. 17(c), the Court may appoint a guardian ad litem
  in its discretion where the Court believes the appointment to be in the best
  interest of a disabled individual. See also Scannavino v. Fla. Dep’t of Correc-
  tions, 242 F.R.D. 662, 666-67 (M.D. Fla. 2007). Here, both parents are recov-
  ering parties. As a term of settlement, the United States requires Plaintiffs to

  obtain court approval of the settlement. An independent guardian ad litem
  will help the Court determine whether the settlement is within the best in-
  terests of N.R.

      Plaintiffs request the Court appoint Michael A. Renne, Dinsmore &
  Shohl LLP, 191 W. Nationwide Blvd., Suite 300, Columbus, Ohio 43215, as
  an appropriate guardian ad litem for N.R. Plaintiffs have conferred with the
  United States and they do not oppose the appointment. Mr. Renne is licensed
  attorney in Ohio and has significant experience in handling these types of
  lawsuits, as well as mediating and resolving these lawsuits. Plaintiffs


                                     Page 2 of 5
Case: 3:19-cv-00202-TMR-SLO Doc #: 16 Filed: 03/04/21 Page: 3 of 5 PAGEID #: 92




  reached out to Mr. Renne and he is willing to accept this appointment as
  guardian ad litem, should the Court approve this motion. Plaintiffs have also

  conferred with the United States, and it does not oppose the appointment of
  Mr. Renne for this limited purpose.



                               CONCLUSION

      Plaintiffs request that the Court appoint Michael A. Renne as guardian
  ad litem to review the settlement in the above styled case and report to the
  Court on his review.




                                    Page 3 of 5
Case: 3:19-cv-00202-TMR-SLO Doc #: 16 Filed: 03/04/21 Page: 4 of 5 PAGEID #: 93




                                        Respectfully Submitted,


                                        /s/ Jamal K. Alsaffar
                                        JAMAL K. ALSAFFAR, pro hac vice
                                            jalsaffar@nationaltriallaw.com
                                            Texas State Bar #2402719
                                        TOM JACOB, pro hac vice
                                            tjacob@nationaltriallaw.com
                                            Texas State Bar #24069981
                                        WHITEHURST, HARKNESS,
                                            BREES, CHENG, ALSAFFAR,
                                            HIGGINBOTHAM, & JACOB
                                            P.L.L.C.
                                        7500 Rialto Blvd, Bldg. Two, Ste 250
                                        Austin, TX 78735
                                        (512) 476-4346 (o)
                                        (512) 467-4400 (f)

                                        ROBERT GRAY PALMER
                                          Bob@rgpalmerlaw.com
                                          Ohio Bar #0022152
                                        ROBERT GRAY PALMER CO., LPA
                                          1335 Dublin Road
                                          Suite 221B
                                          Columbus, OH 43215
                                          614-484-1200 (o)
                                          614-484-1201 (f)

                                        Attorneys for the Plaintiff




                                   Page 4 of 5
Case: 3:19-cv-00202-TMR-SLO Doc #: 16 Filed: 03/04/21 Page: 5 of 5 PAGEID #: 94




                     CERTIFICATE OF SERVICE

      By my signature above, I certify that a copy of this pleading, Plaintiffs’
  Motion, has been sent to the following on March 4, 2021 via the Court’s
  CM/ECF notice system.



                                          John Stark
                                          Assistant U.S. Attorney
                                          john.stark@usdoj.gov
                                          303 Marconi Boulevard, Suite 200
                                          Columbus, OH 43215




                                     Page 5 of 5
